UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7358


FLINT FITZGERALD JOHNSON, JR.,

                Petitioner - Appellant,

          v.

ALVIN W. KELLER, JR.,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Wallace W. Dixon,
Magistrate Judge. (1:10-cv-00346-TDS-WWD)


Submitted:   January 18, 2011             Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Flint Fitzgerald Johnson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Flint     Johnson,   Jr.   seeks    to   appeal     the    district

court’s   order     dismissing   without      prejudice   his    28   U.S.C.A.

§ 2254 (West 2010) petition for failure to pay the requisite

filing fee.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on June 10, 2010.        The notice of appeal was filed on September

13, 2010.     Because Johnson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      DISMISSED




                                       2